Citation Nr: 0830119	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-37 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus (flat feet), with callosities, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for a thoraco-lumbar 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Seattle, 
Washington.

The veteran also perfected a separate appeal for increased 
ratings for residuals of a left ankle Achilles tendon rupture 
and diabetes mellitus.  In a June 2006 statement (VA Form 21-
4138), however, he withdrew that appeal.  Thus, those issues 
are no longer in an appellate status, and they are not before 
the Board for review.  38 C.F.R. § 20.204 (2007).

During the hearing, the veteran appeared to raise the issue 
of a claim for service connection for cold injury residuals 
of the feet bilaterally.  He also submitted a claim for a 100 
percent schedular evaluation.  He did not specify the 
disabilities for which he claimed that benefit.  These issues 
have not been considered by the RO, much less denied and 
timely appealed to the Board.  So, they are referred to the 
RO for appropriate development and action, as the Board does 
not currently have jurisdiction to consider them.  See 38 
C.F.R. § 20.200 (2007); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The veteran submitted additional evidence, for which he 
waived initial RO review and consideration.  In light of his 
waiver, the Board may properly consider the evidence in this 
review without the necessity of a remand to the RO.  See 
38 C.F.R. § 20.1304 (2007).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at the hearing that he has constant 
foot pain which he believes meets or approximates the 
criteria for the maximum rating for pes planus, especially 
since his orthotics do not improve his symptoms.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007); Transcript, 
p. 9.  The December 2006 VA fee-basis examination report 
notes no tenderness to palpation of the plantar surface of 
either foot or spasm on manipulation of the Achilles tendon.  
The veteran, however, asserts that the examination was 
inadequate, as the examiner was a general practitioner rather 
than a podiatrist, and the examination was brief and cursory.  
It is further noted that June 2005 records from the Pacific 
Podiatry Group describe the veteran's flat feet as severe 
bilaterally, with maximum pronation in stance and diffuse 
pain to palpation along the plantar fascia bilaterally.

The veteran also complains of a chronic burning sensation of 
his feet as well as numbness.  As concerns his low back 
disorder, he reports constant pain which radiates into his 
lower extremities, and that there have been occasions that he 
has bent over, his back locked up, and he could not 
straighten up for several minutes.  X-rays show degenerative 
disc disease at L3-4 and L5-S1 but no evidence of nerve 
impingement.  VA treatment records, including the December 
2006 examination report, note no objective clinical evidence 
of lumbar radiculopathy.  Straight leg raising is 
consistently noted as negative.

In light of the fact the veteran withdrew his appeal of his 
diabetes mellitus rating, there was no examination 
specifically tailored to identify and differentiate 
symptomatology associated with his diabetes.  He is already 
service connected for bilateral lower extremity diabetic 
neuropathy, and treatment records appear to indicate that 
much of his claimed symptomatology, including the burning of 
his feet, is in fact secondary to his diabetic neuropathy.  
The Board, however, may not rely on its medical judgment to 
make that determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hence, the veteran is entitled to a new VA 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In particular he must be given 
precise notice of the rating criteria 
pertaining to his claims of entitlement to 
increased ratings for bilateral pes planus 
and a thoraco-lumbar strain. 

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his bilateral flat 
feet and low back disability.  After 
securing the necessary release, the AMC/RO 
should obtain any records not already 
associated with the claims file, including 
ongoing VA treatment records.

3.  After the above is complete, and 
regardless of whether any additional 
records are obtained, the AMC/RO shall 
arrange VA  examinations by a podiatrist, 
orthopedist, and a neurologist, to 
determine the current severity of the 
veteran's service-connected bilateral flat 
feet and low back degenerative disc 
disease.  The claims file must be made 
available to the examiners for review as 
part of the examination.  All indicated 
diagnostic or clinical tests should be 
conducted.  The examiners are requested to 
determine whether the veteran's asserted 
symptoms are in fact causally related to 
his flat feet and/or his low back 
disability, or to any of his other 
disabilities.  A careful description 
differentiating the symptoms due to pes 
planus, the symptoms due to diabetic 
peripheral neuropathy, and the symptoms due 
to any lumbar radiculopathy must be 
provided.  An explanation of any and all 
opinions rendered must also be furnished.

4.  The veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has been 
completed, the AMC/RO should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If any report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

6.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




